Citation Nr: 9912475	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-27 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right lower extremity 
disability other than a scar due to an inservice puncture 
wound as secondary to such scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1963.  

This case comes before the Board of Veterans' Appeal (Board) 
from a rating decision rendered in June 1997 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans' Affairs (VA) wherein service connection was 
granted for a "scar, right lower leg, due to puncture 
wound," and in which secondary service connection was denied 
for "residuals, injuries to right lower extremity with right 
ankle fusion as secondary to the service-connected disability 
of scar, residuals, puncture wound of right leg."   
Therefore, the issue remaining on appeal is secondary service 
connection for a right lower leg disability other than that 
of a scar received from a puncture wound.  

It is noted that the veteran's representative in a memorandum 
of October 1998 raised the issue of an increased rating for 
the granted disability of "scar, right lower leg, due to 
puncture wound."  As this matter was not addressed in prior 
action before the RO, and since more than one year has 
transpired since the veteran was notified of the granting of 
service connection for the scar, and the assignment of the 
noncompensable evaluation, the Board refers the issue of an 
increased rating to the RO for appropriate consideration.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's current right lower extremity problems are 
not shown to be etiologically or causally related to the 
service-connected scar, right lower leg, due to puncture 
wound.

 
CONCLUSION OF LAW

A right lower extremity disability other than a scar, right 
lower leg, due to puncture wound is not proximately due to or 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a)(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist the veteran, as prescribed by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

In the present case, the veteran sustained a puncture wound 
to his right lower leg during service.  As previously 
mentioned, the RO has granted service connection for the scar 
received as a result of this injury.  The veteran contends 
that he currently has several right lower extremity problems 
which should be secondarily service connected to his 
inservice injury.  In order to establish secondary service 
connection, the claimed disability must be proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (1998). 

The veteran has had numerous problems with his right lower 
extremity.  He states he has numbing and tingling in his 
right leg, which cause him to stumble and fall on occasion.  
He points to two specific instances when he fell and injured 
his right ankle.  The first occurred in December 1963 while 
skiing.  The second instance was a broken and dislocated 
right ankle in April 1986 while roller-skating, which 
required surgery to fuse the ankle. The veteran also contends 
that he experiences loss of feeling and control in his right 
lower extremity.  

While he has had numerous problems with his right lower 
extremity, specifically his right lower leg and ankle, there 
is nothing in the evidence that indicates that these problems 
were either due to or the result of his scar from the 
puncture wound, which is his only service-connected injury or 
disease, as required by the regulations. 38 C.F.R. § 3.310 
(1998).   The claims folder does show that the veteran has 
had several neurological examinations.  At the most recent 
examination, which was conducted in March 1998, it was the 
opinion of the examiner that "there is no objective evidence 
of residual nerve damage involving the right lower 
extremity."  The examiner also noted that he could not 
attribute the veteran's post service right lower extremity 
injuries to nerve damage in his right lower extremity.  
Additionally, a nerve conduction examination of May 1998 
revealed a mild primary sensory polyneuropathy with axonal as 
well as demyelinating features.  The examiner could not 
determine a cause for this condition other than that it was 
generally seen in diabetes and uremia.  The Board takes note 
that the veteran also saw a VA neurologist in June 1997 
wherein the neurologist noted a one and one-half centimeter 
in diameter area of decreased sensation secondary to the 
veteran's puncture wound.  However, the evidence does not 
show that this loss of sensation has contributed to any of 
the right lower extremity disabilities currently manifested, 
separate and apart from the service-connected scar.  The 
issue at hand is not the severity of the scar, but rather 
whether there are any secondary disabilities resulting from 
the scar.
 
The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
secondary connection to his service-connected disability.  In 
the absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the secondary service connection of his 
current disabilities to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).    

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the granting 
service-connection on a secondary basis for a right lower 
extremity disability, other than a puncture wound scar. The 
veteran's claim, accordingly, fails.

ORDER

Service connection for a right lower extremity disability 
other than a scar due to an inservice puncture wound, as 
secondary to such scar is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

